 MIRANDA FUEL COMPANY, INC.181Miranda Fuel Company, Inc.andMichael LopuchandLocal 553,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Partyto the ContractLocal 553, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandMichael LopuchandMiranda Fuel Company, Inc.,Party to the Contract.CasesNos. 2-CA-5833 and 2-CB-2179.December 19, 1962SUPPLEMENTAL DECISION AND AMENDED ORDEROn November 30, 1959, the Board issued a Decision and Order 1 inthis proceeding in which it found that Respondent Company andRespondent Union, respectively, violated Section 8(a) (3) and (1)and Section 8(b) (2) and (1) (A) of the Act by maintaining in effecta contract provision, as set forth below,' which vested exclusive con-trol in the Union over the seniority status of the Company's driversand thus over their employment opportunities.The Board addition-ally found that, in any event, the Union had also caused the Companyto reduce the seniority status of employee Michael Lopuch, a memberof the Respondent Union, for a reason unauthorized under the con-tract, namely, that he had taken an early leave of absence. The Boardthereupon concluded that, by surrendering to the Union the right todetermine seniority in situations not covered by the contract, theCompany and the Union unlawfully discriminated against Lopuchunder the principles ofPacific Intermountain Express.3On review 4 of the Board's Decision and Order in the present case,the Second Circuit, noting the presence of "objective criteria" fordetermining seniority, did not accept the Board's finding that theaforementioned contract delegated exclusive control over seniorityrights to the Union.However, the court did agree with the Boardthat the reduction of Lopuch's seniority was unauthorized by thecontract and that such reduction "constituted a delegation of powerover seniority rights which improperly encouraged union membership1125 NLRB 454.' The contract provision reads as follows :Sac 8. It is further understood and agreed upon that during the dull season ofthe year, preference shall be given to the fuel oil chauffeurs on the seniority list, andthat the Shop Steward shall be the No. 1 fuel oil chauffeur on the list.During the slack season, April 15 to October 15, any employee who according toseniority would not have steady employment shall be entitled to a leave of absenceand maintain his full seniority rights during that period.Any man so described mustreport to the Shop Steward not later than 8:00 a.m. on October 15 and sign theseniority roster in order to protect his seniority,and the Employer agrees to acceptthe certification of said Shop Steward as to the availability of such men when calledby the Employer. If October 15 falls on Saturday or Sunday, the reporting day shallbe the next work day. Any man failing to report as above specified shall forfeit allseniority rights.3107 NLRB 837,enfd. 228 F.2d 170 (C A. 8).sN L.R.B. v. Miranda FuelCo., 284 F. 2d 861(C.A. 2).140 NLRB No. 7. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDand discriminated against employee Lopuch." 5 The Union's petitionfor a writ of certiorari was, with the Board's acquiescence, grantedon June 5, 1961, and the case was eventually remanded to the Boardfor consideration in the light of the Supreme Court's superveningdecision inLocal 357, International Brotherhood of Teamsters, et al.(Los Angeles-Seattle Motor Express) v. N.L.R.B.,365 U.S. 667.Our disagreement with our dissenting colleagues as to the disposi-tion of this case on remand stems, in part, from our differing readingof the Supreme Court's opinion inLocal 357.It might therefore behelpful at the outset to relate the posture in which that case reachedthe Court.The issues before the Board inLocal 3571were whether the union'sexclusive hiring agreement with the California Trucking Associationwas violative of the Act and whether the specific application of suchagreement to one Slater also violated the Act.The contract therein question provided, in part, that association employers shall nothire without first calling the union hall for employees and that theunion shall thereupon dispatch employees "on a seniority basis inthe Industry."The contract prescribed that the "Seniority rating ofsuch employees shall begin with a minimum of three months' servicein the Industry, irrespective of whether such employee is or is not amember of the Union," and the contract also required the union tokeel) available a list containing the seniority status of all employeeson the described industry basis.The contract also contained a union-security clause conforming with the proviso to Section 8 (a) (3) ofthe Act.An employer member of the Trucking Association violatedthe contract by hiring Slater, a union member, without going throughthe union hall, and the union thereupon caused the employer to remedythis contract breach by in effect discharging Slater until the matterwas corrected.Relying upon its so-calledMountain Pacificdoctrine,' the Boardconcluded that theLocal 357contract was unlawful and that its im-plementation in Slater's case also was unlawful. "The contract," saidthe Board (121 NLRB at 1630)-plainly obligates the Respondent Company to hire casual employ-ees exclusively through the Respondent Union. Such an exclusivehiring agreement between an employer and a union, the Board hasrecently held, constitutes an inherent and unlawful encourage-ment of union membershipunlessthe agreement explicitly pro-vides that: (1) Selection of applicants for referral to jobs shallbe on a nondiscriminatory basis and shall not be based on, or inany way affected by, union membership, bylaws, rules, regulations,5Idat 863.OLosAngeles-Seattle Motor Express, Inc (IBT,Local357), 121 NLRB 16297Mountaon Pacific Chapter of the Associated General Cont? actors, Inc, -etal, 119NLRB 883. MIRANDA FUEL COMPANY, INC.183constitutional provisions, or any other aspect or obligation ofunion membership, policies, or requirements; (2) the employerretains the right to reject any job applicant referred by the union ;and (3) the parties to the agreement post in places where noticesto employees and applicants for employment are customarilyposted, all provisions relating to the functioning of the hiringarrangement, including the safeguards deemed by the Board tobe essential to the legality of an exclusive hiring agreement.Noneof these safeguards essential to the legality of an exclusive hiringarrangement is contained in the contract to which Respondents areparties.Under all the circumstances, we conclude that the Re-spondent Company has violated Section 8(a) (3) and (1) of theAct, and the Respondent Union has violated Section 8 (b) (2) and(1) (A) of the Act, by giving effect to the hiring provisions oftheir contract.Raving found theLocal 357contract to be illegal, the Board fur-ther held in that case that "the Respondents have unlawfully encour-aged employees to join the Respondent Union in order to obtain .. .employment, thereby inevitably coercing those employees to pay unioninitiation fees and dues. It would not effectuate the policies of theAct to permit the retention of the payments of these union initiationfees and dues which have been unlawfully exacted from casual em-ployees.As part of the remedy, therefore, we shall order the Re-spondents jointly and severally to refund to the casual employeesinvolved the initiation fees and dues paid by them as a price fortheir employment.This remedy of reimbursement is, we believe,appropriate and necessary to expunge the coercive effect of Respond-ent's unfair labor practices."(Id.at 1631.)The Circuit Court of Appeals for the District of Columbia enforcedthe Board'sLocal 357decision by aper curiamopinion, but limitedthe dues reimbursement order to Slater (275 F. 2d 646).A dividedSupreme Court a reversed the judgment below, holding that exclusivehiring agreements are not unlawfulper seand stating that unionsare not to be presumed to administer hiring hall arrangements in anunlawful manner.We accordingly do not find in the present case thatthe mere delegation to the Union of authority to determine senioritystatus is itself sufficient predicate for a finding of discrimination.However, we do not believe that the Supreme Court decision inLocal357 requires a construction, as in the case of Lopuch's seniority reduc-tion, that the Act permits a union to affect an employee's employmentstatus for any reason merely so long as it is not based on that em-ployee's union membership or activities.'JusticesHarlanand Stewartjoined in a concurring opinion, JusticesClark andWhittakerissued a dissenting opinion, and Justice Frankfurter did not participate. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhat our colleagues' proposition comes down to is that the Act law-fully entitles a statutory bargaining representative to refuse to referan individual under an exclusive hiring arrangement for reasons otherthan a failure to tender dues and initiation fees, and that a union, nomatter how arbitrary or unfair or disparate its action may be, mayclose the doors of employment to such individuals so long as the union'saction is not motivated by the individual's union membership or ac-tivities.Thus, to cite an example, Union Business Agent Smith, whoruns a union hiring hall under an exclusive hiring hall arrangement,places union member or nonmember Jones at the bottom of the referrallist and causes his discharge, or otherwise refuses to refer Jones, be-carse Jones refuses to court Smith's daughter.Our colleagues' syl-logism would read as follows: Courting is Dot a protected right underSection 7 of the Act, and an employer may discharge Jones for suchreason ; therefore, as an employer is free to act on such basis underthe Act, a union also does not violate the Act by causing the employerto take such action even in the context of an exclusive hiring agreement.This syllogism has an appealing rationalityifthe Act treats andregards labor organizations no differently than it does employers.Therein lies the issue.The Employer in the presentMirandacase has accorded exclusiverecognition to the Union for the employees in a bargaining unit, whichincluded Lopuch, and this recognition as statutory representative hasbeen memorialized in a series of collective-bargaining agreements.The privilege of acting as an exclusive bargaining representativederives from Section 9 of the Act, and a union which would occupythis statutory status must assume "the responsibility to act as a genuinerepresentative of all the employees in the bargaining unit." 9Thus,the Supreme Court has observed that : "The duties of a bargainingagent selected under the terms of the Act extend beyond the mererepresentation of the interests of its own group members.By its selec-tion as bargaining representative, it has become the agent of all theemployees, charged with the responsibility of representing their in-terests fairly and impartially."[Emphasis supplied.]The WallaceCorporation v. N.L.R.B.,323 U.S. 248, 255. "When the . . . unionaccepted certification [under the Act] as the bargaining representativefor the group it accepted a trust. It became bound to represent equallyand in good faith the interests of the whole group."Hughes ToolCompany v. N.L.R.B., 147F. 2d 69,74 (C.A. 5).10A statutory representative under this Act, as under the RailwayLabor Act, exercises a grant of powers "comparable to those possessed9 Peerless Tool and EngineeringCo, 111 NLRB853, enfd 231 F. 2d 298, 302(C.A. 7),cert. denied 352 U S. 833.10 See alsoInternational Unton of Electrical,RadioandMachine Workers, FrigidaireLocal 801v.N L.R B ,andN L.R B v. General Motors Corporation,FrigidaireDtvssion,307 F 2d 679 (C A D C ) MIRANDA FUEL COMPANY, INC.185by a legislative body" and must, as stated inSteele v. Louisville ct Nash-ville Railroad Co., et al.,323 U.S. 192, 202, "give equal protection tothe interests of those for whom it legislates." 11This does not mean,the Supreme Court in effect pointed out in theSteelecase(id.at 203)that a statutory bargaining representative "is barred from makingcontracts which may have unfavorable effects on some of the [em-ployees] ... represented."What it does mean is that differences intreatment must relate to "relevant" differences, and the Court there-upon concluded that "discriminations based on race alone are obviouslyirrelevant and invidious."'(Id.12)The Board has accordingly rec-ognized theSteele,Wallace,andTunstall11cases as establishing "aduty on the statutory bargaining agent to represent all members ofthe unitequally and without discrimination on the basis of race, color,or creed." 14[Emphasis supplied.]It is noteworthy, moreover, thatin itsRadio Officers15decision the Supreme Court cited these samecases for the proposition that "statements throughout the legislativehistory of the National Labor Relations Act emphasize that exclusivebargaining agents are powerless `to make agreements more favorable tothe majority than to the minority.'Such discriminatory contracts areillegal and provide no defense to an action under Section 8 (a) (3)."Viewing these mentioned obligations of a statutory representativein the context of the "right" guaranteed employees by Section 7 ofthe Act "to bargain collectively through representatives of their ownchoosing," we are of the opinion that Section 7 thus gives employeesthe right to be free from unfair or irrelevant or invidious treatment bytheir exclusive bargaining agent in matters affecting their employ-ment.This right of employees is a statutory limitation on statutorybargaining representatives, and we conclude that Section 8(b) (1) (A)of the Act accordingly prohibits labor organizations, when acting ina statutory representative capacity, from taking action against anyemployee upon considerations or classifications which are irrelevant,invidious, or unfair.16Thus, we answer the issue posed earlier :namely, a labor organization as a statutory bargaining representativeisnotthe same entity under the statute as an employer; for labor or-ganizations, because they do represent employees, have statutory ob-ligations to employees which employers do not.To the extent, how-ever, that an employer participates in such union's arbitrary actionagainst an employee, the employer himself violates Section 8(a) (1)u See, also,Conley v. Gibson,355 U S. 41, 45-46;Brotherhood of Railroad Trainmen v.Howard,343 U.S. 768, 773-774.12 SeeFord Motor Company v. Huffman,345 U.S. 330, 337.13Tunstallv.Brotherhood of Locomotive Firemen & Enginemen,323U.S. 210.14Hvghes Tool Company,104 NLRB 318, 325."The Radio Officers' etc. (.4. H. Bull Steamship Company) v. NLRB,347 U.S. 17,47-48.15 See, generally, Cox, "The Duty of Fair Representation," 2 Vill. L Rev. 151 (1957)Wellington, "Union Democracy and Fair Representation," 67 Y L J. 1327 (1958). 186DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act.This would obtain, for example, where, for arbitrary orirrelevant reasons, a statutory bargaining representative attempts tocause an employee's discharge and the employer then becomes party tosuch violation of Section 7 rights by acceding to the union's efforts.We further conclude that a statutory bargaining representative andan employer also respectively violate Section 8(b) (2) and 8(a) (3)when, for arbitrary or irrelevant reasons or upon the basis of an unfairclassification, the union attempts to cause or does cause an employerto derogate the employment status of an employee.Here a questioniswhether such action may be said to "encourage membership in anylabor organization," which finding is a necessary element of a viola-tion of Section 8(a) (3) and 8(b) (2).We turn for guidance to theSupreme Court's opinions in theRadio 0 goersandLocal 357cases,supra;for it was theRadio Officerscase upon which the Board predi-cated itsMountain Pacificdoctrine 17 which in turn underlies theBoard's decision inLocal 357.The Supreme Court held in effect in theRadio Officerscase that therequisite showing of encouragement of union membership was met inthat case upon affirming the Board's rationale that such encouragementwas the "foreseeable result" of conduct which had union causation.Extending this "foreseeable result" concept, the Board then held ineffect inMountain Pacificand inLocal 357that all conduct is neces-sarily violative of Section 8(b) (2) and 8(a) (3) which has the "fore-seeable result" of such encouragement or discouragement.The Su-preme Court inLocal 357treated itsRadio Officersholding, in part, asfollows (365 U.S. 667, at 675) : "It is the `true purpose' or `real motive'in hiring or joining that constitutes the test [of unlawfulness under8(a) (3) or 8(b) (2).CitingRadio Officers], Id., 43.Some conductmay, by its very nature, contain the implications of the required intent ;the natural foreseeable consequences of certain action may warrant theinference.Id.,45 . . . . The existence of discrimination may at timesbe inferred by the Board, for it `is permissible to draw on experiencein factual inquiries.'Radio Officers v. Labor Board, supra,49."Jus-tice Douglas, speaking for the Court, opined that "It may be that thevery existence of the hiring hall encourages union membership" (365U.S. 667, at 675) ; the Court nevertheless concluded that theLocal 357hiring hall agreement was not unlawful, and the Court mentionedamong other things in this connection that the agreement containeda "protective clause ... and there is no evidence that it was in factused unlawfully."(Id.at 676.)And referring to the Union's en-forcement of the hiring agreement against union member Slater, theCourt commented that "we cannot say without more that either in-17Mountain PacificChapter of the Associated General Contractors, Inc, et al,119NLRB883, 895-896 MIRANDA FUEL COMPANY, INC.187dulges in the kind of discrimination to which the Act is addressed."(Id.at 675.)JusticeHarlan's concurring opinion, in which Justice Stewartjoined, gave what he called "explicit articulation" to "considerations... doubtless implicit" in Justice Douglas' opinion.(Id.at 677.)Justice Harlan pointed out, in explaining the Court'sRadio Officersdecision, that an employer may violate Section 8(a) (3) even thoughhis own motive is nondiscriminatory where his action was caused byunion coercion, and which thus "incidentally encourages union mem-bership."(Id.at 681.)Mentioning the Court's assumption that an8(a) (3) or 8(b) (2) violation generally requires an "affirmative show-ing of a motivation of encouraging or discouraging union status oractivity"(id.at 680), Justice Harlan further discussed the Court'sholding that a violation does not necessarily follow wherever suchforeseeable encouragement exists.JusticeHarlan then has the fol-lowing to say, which we consider most significant in its application tothe present case(id.at 681-682) :There is no reason to decide now whether there are other con-texts in which a showing of an actual motivation of encouragingor discouraging union activity might be unnecessary to a findingof a union or employer unfair labor practice.For present pur-poses, it is sufficient to note that what is involved in the generalrequirement of finding of forbidden motivation, as well as inthe limited scope of the heretofore recognized exceptions to thisgeneral requirement, is a realization thatthe Act was not intendedto interfere significantly with those activities of employer andunion which are justified by nondiscriminatory business purposes,or by nondiscriminatory attempts to benefitallthe representedemployees.It is against this policy that we should measure theBoard's action in finding forbidden the incorporation in collec-tive bargaining contracts of the "hiring hall" clause.We mustdetermine whether the Board's action is consistent with the bal-ance struck by the Wagner and Taft-Hartley Acts between pro-tection of employee freedom with respect to union activity andthe privilege of employer and union to make such nondiscrimina-tory decisions as seem to them to satisfy best the needs of thebusiness and the employees. [Emphasis supplied.]JusticeHarlan later observed that the Board "has not found thatthis[Local 357hiring hall] clause was without substantial justifica-tion in terms of legitimate employer or union purposes."(Id.at 684.)As we readLocal 357,the Supreme Court did not overrule its hold-ing inRadio Officersthat union membership is encouraged or dis-couraged whenever a union causes an employer to affect an individ-ual's employment status.What it does hold, in our opinion, is thatan 8(a) (3) or 8(b) (2) violation does not necessarily flow from con- 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDduct which has the foreseeable result of encouraging union member-ship, but that given such "foreseeable result" the finding of a violationmay turn upon an evaluation of the disputed conduct "in terms of legi-timate employer or union purposes." 18Unlike our colleagues, we donot interpret the Court's opinion as permitting unions and their agentsan open season to affect an employee's employment status for anyreason at all-personal, arbitrary, unfair, capricious, and the like-merely because the moving consideration does not involve the specificunion membership or activities of the affected employee.Our col-leagues, however, miss the essence of our position when they viewour present decision as resting on the theory rejected by the SupremeCourt inLocal 357.We now reach the Lopuch matter. Lopuch was a member of theUnion and within the Union's bargaining unit.Under pressure fromsome employees in the unit, the Union sought to have Lopuch forfeithis contract seniority, first on one groundless basis and finally on an-other basis which the circuit court agrees to have been "in conflict withthe agreement" (284 F. 2d at 863). It is immaterial whether the situa-tion be viewed as one where the Union caused Miranda to reduce theseniority or, having been delegated the power, the Union did so itself.The right to hire and fire and to control tenure of employment is anemployer's alone; and where an employer does delegate or surrenderhiring and firing and related authority to a labor organization, theemployer is responsible, so far as this Act is concerned, for the un-lawful manner in which the Unionexercisesthe delegation.19In sharp contrast with Slater's case inLocal 357,where the unioncaused Slater's discharge in conformity with a valid hiring hall agree-ment, the case of Lopuch presents a situation where a union caused anemployee's contract seniority to be reduced20 "againstand not underthe agreement" (284 F. 2d at 863). In acceding to the unjustifiedpressures of some employees within the unit, all of whom were unionmembers, and thereupon causing, in violation of contract, a forfeitureof Lopuch's contract status in relation to other employees in the unit,Respondent Union exceeded a legitimate union purpose in clear viola-tion of Lopuch's right to fair and impartial treatment from his statu-tory representative, and it thereby violated Section 8(b) (1) (A) ofthe Act.Moreover, apart from the invalidity under the Act of the Union'sexerciseof an arbitrary poweragainst anemployee to affect his em-isThe preamble to the Act,as amended in 1947,sets forth a legislative purpose "toprotect the right of individual employees in their relations with labor organizations."See, also H. Conf. Rept. 510, 80th Cong., 1st sess.,p. 41, showing congressional concernfor "protection to the individual worker against arbitrary action by the union."19Merri8on-Knudsen Company,Inc v. N L.R B.,275 F. 2d 914(C.A. 2), cert.denied366 U.S. 909.20 Reduction of seniority is a form of discrimination.The Radio Officers'etc. (A. H.Bull Steamship Company)v.N.L R B ,357 U S. 17, 39 MIRANDA FUEL COMPANY, INC.189ployment status, the Union's actions herein may also, in our opinion,be considered as differing little if at all from a union's enforcementof its own rules.Thus, as there was nothing in the contract whichcompelled a loss of seniority for an early departure, the Union's in-sistence can be taken, in the circumstances, as nothing more than anarbitrary imposition of anex post factorule of its own making, andits alleged breach by Lopuch resulted in a discriminatory reductionof his seniority status not sanctioned by Section 8 (a) (3) of the Act ziIndeed, we can see no essential difference between the decision reachedhere and our recent decisionsin Brunswick Corporation,135 NLRB574;International Union of Operating Engineers, Local 12, AFL-CIO (Engineers, Limited and Pacific Pipeline Construction Com-pany),135 NLRB 1252; andLocal 294, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America(ValettaMotor Trucking Co.),137 NLRB 1023.Our overall conclusions herein find additional support in the fol-lowing observations made recently by the court inInternational Unionof Electrical Radio and Machine Workers, Frigidaire Local 801 v.N.L.R.B.,and the companion case ofN.L.R.B. v. General Motors Cor-poration, Frigidaire Division,307 F. 2d 679, 683 (C.A.D.C.) :Among the most important of labor standards imposed by theAct as amended is that of fair dealing, which is demanded ofunions in their dealings with employees.See NLRB v. Interna-tionalWoodworkers, 264 F. 2d 649, 657 (9th Cir.), cert. denied,361 U.S. 816 (1959).The requirement of fair dealing betweena union and its members is in a sense fiduciary in nature and arisesout of two factors.One is the degree of dependence of the indi-vidual employee on the union organization; the other, a corollaryof the first, is the comprehensive power vested in the union withrespect to the individual.See NLRB v. International Wood-workers,supra.The requirement of fair dealing is not limitedto union members; when an individual becomes an employee of acompany having a union security clause in its contract the newemployee is not free to join or refuse to join a union, nor does hehave a voice in the selection of his bargaining representative.He takes the existing union and its contract in effect as one of theconditions of his employment.From the beginning of his em-ployment, the union which can require his membership or com-mand his discharge is therefore charged with an obligation of fairdealing which includes the duty to inform the employee of hisrights and obligations so that the employee may take all neces-sary steps to protect his job.21 Ibid. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe think the court's observations are peculiarly pertinent to theinstant case.If, as the Union contends, section 8 of the contractapplied to drivers who left their jobs before April 15, even with theconsent of the employer, it certainly was charged with an obligationof fair dealing so to have informed the employer and Lopuch, for itwas common knowledge that Lopuch intended to take leave duringthe slack season for personal reasons unrelated to the objectives of thecontract.Furthermore, even if the Union's insistence on this inter-pretation can somehow be construed as a demand for a modificationof the agreement, as the minority seems to imply-a modification towhich the employer was subsequently forced to agree-it seems tous that the Union again hardly met its obligation of fair dealing byinsisting on the retroactive application of the modified section 8, incircumstances which made it clear that Lopuch had no reason toanticipate any change in his rights under the contract or to believethat, if the contract changed, it would be applied retroactively todeprive him of his seniority standing.The sacrifice of Lopuch toplacate the other drivers does not, in our opinion, comport with therequirements for fair dealing.Accordingly, because the Union caused Miranda to discriminateagainst Lopuch, and the discrimination had a foreseeable effect ofencouraging union membership within the meaning of the SupremeCourt'sRadio Officersdecision; and because such discrimination wasin violation of the outstanding contract and was otherwise arbitraryand without legitimate purpose, we find that the Union therebyviolated Section 8(b) (1) (A) and (2) of the Act and that Mirandathereby violated Section 8 (a) (1) and (3)."THE REMEDYAs our findings herein are essentially consistent with our findingsin our original Decision and Order, except for our present findingthat the Respondent Company and the Respondent Union did notviolate Section 8(a) (3) and Section 8(b) (2), respectively, merelyby the delegation to Respondent Union of exclusive control over the22 In a motion asking the Board to take cognizance of an alleged rejection by Lopuch ofan offer of arbitration of the instant dispute, the Respondent Union urges that,as it waswilling to resolve by arbitration the issue whether the contract required a reduction inLopuch's seniority,it cannot be said that it was motivated by any purpose or intent toencourage union membershipwe perhaps might find some pertinence in the argumentiftheUnion had offered to arbitrate the issue before causing Lopuch's reduction inseniority or before charges were filed herein.But faced with the selection of the Boardas the forum for the resolution of the dispute over the validity of its conduct,we fail tosee how the Respondent's subsequent willingness under the circumstances to proceed toarbitration can have any bearing on the question of its motivation.As we see the situa-tion,Respondent's offer to arbitrate amounts to no more than an expression of a prefer-ence of forums and has no relevancy on the question of its motivation.In view thereof,we deny the Respondent Union's motion to make part of the record the letter of May 19,1958, from the Board'sSecond Regional Office addressed to the Respondent Union'sattorney. MIRANDA FUEL COMPANY, INC.191senioritystatus ofRespondent Company'semployees,we adhere tothe remedialrecommendationsof the TrialExaminer asmodified bythe section entitled "The Remedy"of our originalDecision and Orderherein.AMENDED ORDERUpon the entire record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby amends its Order previously enteredin this proceeding by deleting therefrom paragraphs A 1 (a) andB 1 (a) and modifying the notices therein provided, marked "Appen-dix A" and "Appendix B," by deleting therefrom the paragraphs com-parable to the above paragraphs of the Order, and, as so amended,constitutes it the present Order of the Board.CHAIRMAN MCCULLOCH and MEMBER FANNING,dissenting:A. BackgroundAs appears from the majority's decision, this case has had a check-eredcareer.In 1959 the Board held (Member Fanning not partici-pating) that by "surrendering to the Union the right to determine"Lopuch's seniority, the Company and the Union violated, respectively,Section 8(a) (3) and (1) and 8(b) (2) and (1) (A) of the Act. 125NLRB 454. The Board relied for that holding uponPacific Inter-mountain Express Company,107 NLRB 837, enforced with modifi-cations not relevant here, 225 F. 2d 343 (C.A. 8) .23 In 1960 the Board'sOrder in the instant case was enforced by the Court of Appeals forthe Second Circuit, but on the limited ground that the action takenagainst Lopuch was not warranted by the collective-bargaining agree-ment, and that "the action taken in conflict with the agreement con-stituted a delegation of power over seniority rights which improperlyencouraged union membership and discriminated against the employeeLopuch."N.L.R.B. v. Miranda Fuel Co.,284 F. 2d 861. Rehearingwas denied and a petition for certiorari was pending before the Su-preme Court in 1961 when that Court issuedLocal 357, InternationalBrotherhood of Teamsters, etc. (Los Angeles-Seattle Motor Express)v.N.L.R.B.,365 U.S. 667, and companioncases 24Local 357squarely presented the issue as to the right of a unionto maintain a nondiscriminatory policy of job referral.The Supreme23 InPacific Intermountain Express,the Board concluded that the mere delegation byan employer to a union of control over seniority is, without more, violative of the Act.The Board in that regard specifically overruled its own prior holding to the contrary.Firestone Tire and Rubber Company,93 NLRB 981.z'Loeal 60, United Brotherhood of Carpenters and Joiners of America(MechanicalHandling Systems)v.N L R.B.,365 U.S 651;N L.R B. v News Syndicate Co, Inc,365US 695;InternationalTypographicalUnion(HaverhillGazette)v.NLRB,365U S. 705. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt held that the mere grant of exclusive authority to a union torefer applicants for employment is not unlawful, and that when anemployer and a union enforce this grant of authority to the detrimentof a union member "we cannot say without more that either indulgesin the kind of discrimination to which the Act is addressed." 365U.S. at 675 25 In response to the generalized assertion that any suchdiscrimination had a natural and foreseeable consequence of encour-aging union membership, the Court replied : "The truth is that theunion is a service agency that probably encourages union member-ship whenever it does its job well."Id.at 675-676.Thus, the Supreme Court inLocal 357expressly rejected thetheory 26 that an unlawful discriminatory motivation under Section8(b) (2) and 8(a) (3) of the Act, and a corresponding violation underSection 8(b) (1) (A) and 8(a) (1), is automatically ascribed to a unionand an employer in any case where an employee's employment statusis changed to his detriment simply because this action was effectivelyrequested by a labor organization.As the majority opinion herein correctly notes, the Board, shortlyafter the issuance ofLocal 357,acquiesced in the petition for certiorariin the instant case.The Supreme Court thereupon granted the pe-tition, vacated the judgment of the court of appeals, and remandedthe case for reconsideration in the light ofLocal 357.B. The Board's Supplemental DecisionIn its Supplemental Decision, the majority states that in view ofLocal 357,"the mere delegation to the Union of authority to determineseniority is [not] itself sufficient predicate for a finding of discrimi-nation."Nevertheless, the majority reaffirms the Board's originalconclusion that the reduction of Lopuch's seniority at the request ofthe Union was unlawful.The new rationale urged in support of this conclusion has in largepart not heretofore been urged or passed upon in this much-litigatedcase.In sum, it begins with the premise-a premise with which weare wholly in accord-that under Section 9 of the Act a statutorybargaining representative is charged with the duty to represent theinterests of all the employees in the bargaining unit fairly and im-partially.But the majority goes further.The Section 9 duty, it isargued, must be read into the rights guaranteed employees by Section7 of the Act so that any default in the Section 9 duty is correspond-ingly an infringement upon a Section 7 right. It then follows, the25 In theNews Syndicatecase,supra,the Supreme Court reached a like result in hold-ing that there was noper seillegality in an arrangement whereby the employer permittedthe union to establish competency tests and to establish employment priorities basedthereon.365 U.S 695.20 Sometimes referred to as the "arrogation"theory MIRANDA FUEL COMPANY, INC.193majority concludes, that any such infringement by a union is a viola-tion of Section 8 (b) (1) (A), and, to the extent an employer acquiescesin the infringement, a violation of Section 8 (a) (1), because the latter-named sections must be read as proscribing all intrusions upon Section7 rights.We defer, for the moment, consideration of the question whetherthe majority's observations in this regard are material to the instantcase.Rather, we address ourselves to the remainder of the majority'sthesis, namely, that the action of the Union and the Company in theinstant case was likewise violative of Section 8(b) (2) and 8(a) (3) ofthe Act.C. The alleged violations of Section 8 (b) (2) and 8 (a) (3)That thesis begins with the broad-gauged postulate that "a unionand employer . . . respectively violate Section 8(b) (2) and 8(a) (3)when, for arbitrary or irrelevant reasons, or upon the basis of an unfairclassification, a union attempts to cause and does cause an employer toderogate the employment status of an employee."The majority,perforce, cites no authority for this postulate.On the contrary, itrecognizes that both the literal language of the cited provisions andcontrolling Supreme Court cases require something more than dispar-ate treatment based upon "arbitrary," "irrelevant," or "unfair" cri-teria.The "something more" is that the discrimination must be "toencourage or discourage membership in any labor organization." 27Inasmuch as the record in the instant case is devoid of any objectiveevidence that the action of the Union or the Company was motivatedby a desire to encourage or discourage union membership, the majorityconcludes that such a desire can be inferred, i.e., was a "foreseeable"result of the Union's conduct.This inference, in turn, is apparentlybottomed upon the assumption that because no obvious nondiscrimina-tory basis for the Union's action is apparent, the action must be for thepurpose of enhancing the Union's stature, and a foreseeable result,within the meaning ofRadio OfficersandLocal 357,is to encourageunion membership. It follows, in the majority view, that the Unionviolated Section 8(b) (2), and that the employer by delegating to theUnion the authority to take this unlawful action violated Section8 (a) (3).An unarticulated premise here is that any "arbitrary" actiontaken by a union which affects an employee's employment status is, bydefinition, to encourage union membership and hence violative ofSection 8(b) (2).A corollary is that employer acquiescence in theunion's action, without more, violates Section 8(a) (3).27 Section18(a) (3) of the Act. Section 8(b) (2), so far as here relevant, makes it anunfair labor practice for a union"to cause or attempt to cause an employer to discriminateagainst an employee in violation of Section 8(a) (3)," thus incorporating the requirementof encouraging or discouraging membership in a labor organization. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The impact ofRadio 0 fficers, Local 357,andNews SyndicateWe believe the majority errs-in its construction of the statute, inits reading ofRadio OfficersandLocal 357,and in its conclusion thattheUnion and the Company here violated Section 8(b) (2) and8(a) (3) of the Act.Preliminarily, we note that the Second Circuit in reviewing theBoard's original decision herein did not subscribe to the view thereexpressed that any arrangement or understanding delegating to theUnion exclusive control over seniority is unlawful.The court placedits reliance rather on the fact that the action taken here was "againstand not under the agreement."The Supplemental Decision hereinappears to embrace this distinction 28Particularly in view of the supervening decision inLocal 357we respectfully differ with the Second Circuit's holding and with ourcolleagues' apparent adoption of that holding.Nothing inLocal 357,as we read it, or in the companion cases, requires or suggests that thereis a distinction between action taken by an employer upon a unionrequest pursuant to a written agreement, or like action taken in theabsence of a formal agreement, in determining whether or not an em-ployee is a victim of unlawful discrimination.As we read the SupremeCourt's opinions, there must be evidence in the record in either caseupon which the Board can reasonably conclude that the real purposefor the reduction in Lopuch's seniority was to encourage his or otheremployees' union membership.Phrased in other terms, if the merecontractualdelegation to aunion of exclusive control over seniority is not conclusive proof ofunlawful motivation, as the majority concedes, then by a parity ofreasoning, the mere fact of a union's request and an employer's acqui-escence in reducing an employee's seniority,in the absence of a con-tract,is not decisive in assessing the nature and legal effect of the actioncomplained of.Unlawful action cannot be inferred from either, ex-cept under a naked arrogation doctrine which we believe the SupremeCourt repudiated inLocal 357andNews Syndicate.292BThe majority says:"Thus, as there was nothing in the contract which compelled aloss of seniority for an early departure,the Union's insistence can be taken,in the circum-stances, as nothing more than an arbitrary imposition of anex post factorule of its ownmaking, and its alleged breach by Lopuch resulted in a discriminatory reduction of hisseniority status not sanctioned by Section 8(a) (3) of the Act"The implication hereseems to be that if the contract had contained a provision compelling a loss of seniorityfor an early departure,the application of that provision would not have been a discrimina-tion violative of the Act, but because the contract did not contain such a provision, theidentical action which,so far as appears, was motivated by precisely the same considera-tions,suddenly becomes unlawful discrimination.We fall to perceive a legally tenabledistinction20SeeN L.R B v News Syndicate Co , Inc,365 U.S.695,at 699,.we will notassume that unions and employers will violate the federal law, favoring discriminationin favor of union members against the clear command of this Act of Congress " MIRANDA FUEL COMPANY, INC.1952.The lack of an evidentiary basis for a finding of unlawful purposeIn determining the lawfulness of the conduct of the Union and theCompany in the instant case, therefore, it is essential that we analyzecarefully the true purpose of that conduct and its foreseeable effect.At the outset we note the significant fact that nowhere in its opin-ion does the majority cite any affirmative objective evidence to showthat the Union or the Company had a proscribed motivation to en-courage or discourage membership in a labor organization. Such ashowing is, of course, in the normal case an indispensable preconditionfor a finding of a Section 8(a) (3) or 8(b) (2) violation. In theprincipal opinion inLocal 357,Mr. Justice Douglas reiterated thelesson ofRadio Officers(365 U.S., at 674-675) :The language of § 8 (a) (3) is not ambiguous. The unfair laborpractice is for an employer to encourage or discourage membershipby means of discrimination.Thus this section does not outlawall encouragement or discouragement of membership in labororganizations; only such as is accomplished by discrimination isprohibited.Nor does this section outlaw discrimination in em-ployment as such; only such discrimination as encourages or dis-courages membership in a labor organization is proscribed.It follows, as Mr. Justice Douglas added : "It is the `true purpose'or `real motive' . . . that constitutes the test."Mr. Justice Harlanagreed : "In general, this Court has assumed that a finding of a vio-lation of § 8(a) (3) or § 8(b) (2) requires an affirmative showing of amotivationof encouraging or discouraging union status or activity"(365 U.S. at 680).Both Mr. Justice Douglas and Mr. Justice Harlan recognized theexceptional case where conduct by its very nature contains the im-plications of the required intent. In such cases "the natural fore-seeable consequences of certain action may warrant the inference"(at p. 675).But the cautious reach of this exception is exemplifiednot only by the examples cited in the respective opinions here cited,but also by the fact that such an inference was held unwarranted bothinLocal 357and in theNews Syndicatecase.Our colleagues of themajority, however, would draw such an inference in the instant case.We find the situations legally indistinguishable. It was not enoughinLocal 357for the Board to assume unlawful motivation in thearrangement whereby the employer vested control of the hiring hallin the union.Nor could the Board read unlawful motivation intoNews Syndicatebecause of the union's exclusive control over appren-ticeship and competency requirements.So here, in the absence ofobjective evidence, the majority may not find unlawful motivationmerely by attributing to the union a purpose to "sacrifice" Lopuch681-492-63-vol. 140-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDin order to "placate" the "unjustified pressures" of other employeesin the unit, all of whom were union members.The short of the matter is that the majority here is making theidentical presumption which was made inMountain Pacific, 119NLRB883, and in its decision inLocal 357,made on the authority ofMoun-tain Pacific.InMountain Pacific,too, the Board made reference to"the Union's power and control over the employment status," to"unilateral union determination and subservient employer action withno aboveboard explanation as to the reason for it," and to the "in-escapable" inference of encouragement of union membership. 119NLRB at 896; quoted inLocal 357, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America (LosAngeles-Seattle Motor Express)365 U.S. 667, 671.Both the majority and the concurring opinions of the SupremeCourt inLocal 357rejected this analysis.The Board did not findinLocal 357that the arrangement there was without substantialjustification in terms of legitimate employer or union purposes.But,in any event, as Mr. Justice Harlan specifically noted (365 U.S.at 684) :Whether or not such a finding would have been supported bythe record is not for us now to decide.The Board has not, in myview, made the type of showing of an actual motive of encourag-ing union membership that is required byUniversal Camerav.Labor Board,supra.[Emphasis supplied.]Such a showing of "actual motive" has not been made in the instantcase.And the inference which the majority would substitute forsuch a showing, based as it is on unsubstantiated allegations of ar-bitrariness and lack of "aboveboard explanations" is no more "in-escapable" in the instant case than it was inMountain PacificandLocal 357.Moreover, we feel the majority opinion here is vulnerable even onits own stated grounds.Analytically, its conclusion that a proscribedmotivation exists rests on two premises.The first is that the naturaland foreseeable consequence of the reduction in Lopuch's seniorityat the Union's request was to encourage membership in the Union.In this respect, and for reasons already set forth herein, we believethe majority is reasserting the precise doctrine it had-and for validreason-just rejected, namely, that the delegation to a union of ex-clusive control over seniority was in and of itself a violation ofthe Act.As already noted, we are persuaded thatLocal 357andRadio Officersitself, both of which cases the majority cites, demon-strate the limitations of the doctrine of "foreseeability" as a substi-tute for the actual proof of unlawful discriminatory motivation whichin our view is wanting here. MIRANDA FUEL COMPANY, INC.197The second premise which the majority articulates is that theUnion's conduct differs "little if at all from a union's enforcementof its own rules." 30Characterizing the Union's action as "nothingmore than an arbitrary imposition of anex post factorule of its ownmaking," the majority concludes that the imposition of this ruleagainst Lopuch resulted in a discrimination not sanctioned by Sec-tion 8(a) (3) of the Act3i Subsumed in this pronouncement, it seemsfair to say, is the proposition that any union action or request isthe adoption of a union rule, and that a union's enforcement of itsown rules necessarily encourages membership in a union.We neednot explore the ramifications of this doctrine extensively for we findthe premise wholly inapposite in the instant case.Moreover, we have dealt with this issue in some detail in our dissentinAnimated Displays Company, 137NLRB 999. Although we mightbe tempted to condemn, under the rubric of Section 8 (b) (2) or8 (a) (3), union action which may appear unwarranted upon the predi-cate that it is pursuant to a "union rule or policy," that is not themeasuring stick which Congress gave to the Board.As we said inAnimated Displays,and as we have documented here, the discrimina-tion which Section 8(b) (2) and 8(a) (3) outlaws is that related to"union membership, loyalty, the acknowledgment of union authority,or the performance of union obligations."Where disparity of treat-ment has thisas itsfoundation, that disparity of treatment is vul-nerable, whether basedon a rule or not 3250To the extent that this contention is based on a mere absence of a contract with theemployer,covering the matter,we have already indicated our reasons for holding thisinsufficient to establish unlawful motivation,supra.a The fact that the action complained about was not sanctioned by Section 8(a) (3) Is,of course,not decisive,since it cannot correctly be contended that the failure to pay duesand initiation fees there specified is the only ground upon which a union can lawfullycause an employer to affect an employee's employment status.SeeStudebaker Corpora-tion,110 NLRB 1307, 1323, 1325-1327;Ford Motor Company v.Huffman,345 U S. 330;Aeronautical Industrial District Lodge727 v.Campbell,337 U S. 521 ;Plaza Builders,Incorporated,134 NLRB 652;Yonkers Contracting Co., Inc,135 NLRB 865.za Our colleagues suggest that this is true in the instant case,but they have not ex-plained in what respect the parties'actions were related to"union membership,loyalty,the acknowledgment of union authority,or the performance of union obligations."More-over, the cases which they cite in support of their position are plainly distinguishable.InBrunswick Corporation,the employer complied with a union steward's demand for thedischarge of an employee who, in violation of instructions from the steward,had quit hiswork early.In finding a violation of Section 8(b) (2) the Board said specifically thatthe discharge was in reprisal for the refusal to comply"with a union rule, which theunion members under his [steward's] jurisdiction were obligated to follow."InValetta,the union'scontention that the employee's reduction in preference for driving assign-ments was to preserve jobs for unemployed drivers, was found to be a pretext,and theBoard held that the discrimination was either because the affected employee was con-sidered a"troublemaker"by his fellow employees, all union members, or because theunion wished to substitute its own method of job assignments for that which the em-ployer preferred.Similarly,in theLocal 12case, the discharge was under"a threat ofa work stoppage and imposition ofA(IC hiringproceduresby threat and duress." [Em-phasis supplied.]Further,we do not believe that the recent court of appeals decision in theGeneralMotors, Frigidaire Divisioncase justifies the majority's holding. In that case,the unionsecured the discharge of an employee who had made a belated tender of dues.The courtheld that because the employee had not been informed of his obligation with respect to 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere, on the other hand, the disparity of treatment, as a result ofwhich Lopuch was prejudiced, flowed from his absence from the job.Lopuch was a member of the Union. The beneficiaries of the actionagainst Lopuch were the remaining employees who rose in the seniorityladder without regard to their union membership or lack of it. Thereis no basis in the record for assuming that the action which the Uniontook was predicated on supposed shortcomings in Lopuch's perform-ance of any union obligation, or was designed to benefit fellow em-ployees who were union members as opposed to fellow employees whowere not union members.Moreover, the record does not suggest-nor do our colleagues-precisely what union rule or policy Lopuch ispresumed to have transgressed.As is apparent from the contract provision here in issue and fromthe whole record, the Union and the Company were pursuing the ad-mittedly legitimate objective of eliminating the fluctuations of sea-sonal employment.The utilization of absence at certain times as ameans of achieving that objective, whether pursuant to a contract pro-vision or not, is not in and of itself discriminatory in the statutorysense.Pursuit of this objective is, in the last analysis, in the interestof all the employees the Union represented.The detriment to Lopuch,a union member, and the resultant benefit to Lopuch's fellow em-ployees irrespective of their union membership can hardly be said tohave encouraged union membership as such.Rather, the foreseeableeffect could only be to encourage timely return and continuous workuntil the annual layoff, the identical objective which prompted thecontract provision.One might quarrel with the equities of the disposition made by theRespondents in Lopuch's case.33But there is no showing that unionconsiderations motivated the Company or the Union.Doubts or sus-picions, even when based on healthy skepticism, may not be substitutedfor proof of unlawful discrimination.No other proof is cited.Wethe payment of dues, the union could not refuse a good-faith tender of such dues madewithin a reasonable time after the employee had learned or reasonably should havelearnedthat he had to join the union in order to keep his job. In reaching this conclusion thecourt relied upon a union's "obligation of fair dealing,"but in no sense can the decisionbe understood as extending the province of the Board'sprotective action to situationswhere the union's actions are unrelated to "union membership,loyalty, the acknowledg-ment of union authority, or the performance of union obligations."TheGeneral Motorscase itself involved a matter of union obligation, the payment of dues33 So, too, one might conceivably quarrel with the equities of the preference given toveterans inFord Motor Company v.Huffman,345 U.S 330,or the preference given unionfunctionaries inAeronautical Industrial District Lodge 7t7 v Campbell,337 U.S 521Yet in both of these cases the Supreme Court found that the implementation of this prefer-ence was plainly within the statutory authority of a collective-bargaining representative.Indeed, inHuffman,the Supreme Court had this to sav (345 U S at 332, footnote 4) :"Our decision interprets the statutory authority of a bargaining representative to havesuch breadth that it removes all ground for a substantial charge that [the union] byexceeding its authority committed an unfair labor practice"It is interesting to notethat the Supreme Court made this observation in connection with its discussion of acontention that the court below lacked jurisdiction in the premises because the actioncomplained of, if cognizable at all, was cognizable only in an unfair labor practice pro-ceeding subject to the Board's exclusive jurisdiction. MIRANDA FUELCOMPANY, INC.199conclude, therefore, that the record will not support a finding of viola-tion of Section 8 (b) (2) or 8 (a) (3) of the Act.D. The alleged violations of Sec. 8(b) (1) (A) and 8(a) (1)There remains for consideration only the proposition that the actionof the Union and the Company here is, in any event, violative of Sec-tion 8(b) (1) (A) and 8(a) (1) of the Act. To recapitulate, it pro-ceeds upon the premise that Section 9 imposes upon a bargaining rep-resentative the duty to represent all the employees in the bargainingunit fairly and impartially; that this duty must be read into the rightsguaranteed by Section 7 of the Act so that any default in the per-formance of the Section 9 duty is an infringement upon a Section 7right; and that any such infringement trenches upon the prohibitionsof Section 8(b) (1) (A) and 8(a) (1) which insulate Section 7 rightsagainst union or employer intrusion.The majority does not suggest that this theory was advanced,argued, or litigated in the instant case.Moreover, quite apart fromthis frailty, the majority assumes-an assumption which we believeis not warranted by the facts of record-that the Union's action againstLopuch was an arbitrary and invidious discrimination and, hence, adefault in its statutory obligation under Section 9.For reasons wehave already set forth, and especially in the light of the languageinHuffman (supra,footnote 32) concerning the breadth of a statutoryrepresentative's authority in this regard, we believe this assumption(upon which the majority's whole argument, even if otherwise valid,must rest) is unwarranted.The cases upon which the majority relies to establish that anarbitrary and invidious discrimination occurred here are inapposite.It is important to note the circumstances in which this principle hasbeen laid down and the precise legal consequences-and limitsthereof-that have been held to flow from a violation of it in thedecided cases.In the first case cited by the majority,The Wallace Corporation v.N.L.R.B.,323 U.S. 248, 255, the certified independent union refusedto admit CIO men to membership, and the company fired them. Thediscrimination found to be a violation of Section 8 (a) (3) and (1) wasclearly based on past CIO membership. InHughes Tool Company v.N.L.R.B.,147 F. 2d 69, 74 (C.A. 5), it was a refusal to handle griev-ances for nonmembers of the certified union that was referred to bythe court.The Board indicated that rescission of the union's certifica-tion would be an appropriate remedy, although it did not invoke theremedy in that case.And inSteele v. Louisville and Nashville Rail-road Co.,323 U.S. 192, 202 (followed inTunstall),the Court grantedinj unct ive relief against the enforcement of agreements between the 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer and the certified union which discriminated against someemployees on account of race.The Board has itself interpreted the statute to give it authority torevoke certifications where the duty of fair representation is breachedby such racial discriminations.Larus&Brother Company, Inc.,62NLRB 1075.The reduction of Lopuch's seniority for his absence from work isa far cry from the arbitrary and invidious discriminations that werethe subject of the cited cases.The impact of the majority's opinion transcends the instant case,however, and impels us to observe that even if the record supported afinding of arbitrary action by the Union and acquiescence by the Com-pany in such arbitrary action, and even if the issue in that regard wereopen for resolution in this case, the majority errs in its analysis.We recognize, of course, that Section 9 of the Act imposes theobligation upon a statutory representative to represent all the em-ployees in the bargaining unit fairly and impartially.The numerouscases cited by the majority, arising both under the Railway LaborAct and the National Labor Relations Act, attest the binding characterof this obligation and attest also the fact that the courts have not beenremiss in enforcing this obligation.Moreover, we recognize, as theBoard has uniformly recognized, that in the exercise of the powersgranted the Board in Section 9, i.e., to determine questions concerningrepresentation involving questions of appropriate unit and designa-tion of bargaining representatives, the statute empowers us also toinsure compliance with that obligation, for example, by withholdingor revoking certifications in situations where the duty of fair rep-resentation has been egregiously flouted .14The question is whether in the instant case,a Section 10 proceedingwhich defines the Board's powers to remedy unfair labor practiceslisted in Section 8 of the Act, the Board has the power which themajority here asserts.Even assumingarguendothat the Section 9 duty of fair representa-tion can be read into Section 7, it does not follow that the prohibitoryprovisions of Section 8(a) (1) or 8(b) (1) (A), or even all the provi-sions of Section 8, provide a remedy for all incursions upon thoserights, or make the Board the exclusive guardian of those rights.InN.L.R.B. v. Drivers, Chauffeurs and Helpers Local Union No.639, International Brotherhood of Teamsters etc. (Curtis Brothers),362 U.S. 2743284-2901 the Supreme Court dealt at length with the limi-tations of the Board's powers in that regard with specific reference toSection 8(b) (1) (A) of the Act. There the question presented waswhether peaceful picketing by a union, which does not represent amajority of the employees, to compel immediate recognition as the em-34SeeLarus&Brother Company,Inc, supra;Hughes Tool Company,104 NLRB 318. MIRANDA FUEL COMPANY, INC.201ployees' exclusive bargaining agent, is conduct of the union "to re-strain or coerce" the employees in the exercise of rights guaranteed bySection 7, and thus an unfair labor practice under Section 8 (b) (1) (A).The Board held,inter alia,that because the object of the picketing wasto make the picketing union the exclusive bargaining representativeover employees, a majority of whom had not selected the union, theemployees were,pro tanto,deprived of their Section 7 right to bargaincollectively through a representative of their own choosing; it fol-lowed that Section 8(b) (1) (A) which protected Section 7 rightsagainst union infringement was violated.The reasoning was aspersuasive as that proffered in the instant case, if not more so. Butthe Supreme Court flatly rejected the argument and held that Section8 (b) (1) (A) had, not the broad sweep contended for, but only "limitedapplication"; that the section was "only one of many interwovensections in a complex Act." (362 U.S. at 290-292.)One year later, inLocal 357itself, the Court, citing theDrivers,Chauffeurs and Helpers Local Union No. 639case, repeated this theme(365 U.S. at 676) :[W]here Congress has adopted a selective system for dealingwith evils, the Board is confined to that system. [Citationomitted.]Where, as here, Congress has aimed its sanctions onlyat specific discriminatory practices, the Board cannot go fartherand establish a broader, more pervasive regulatory scheme.We find nothing in the exhaustive legislative history of the Act orin Board or court authority 35-and the majority opinion furnishesno aid in that regard 36-which suggests that Section 8(b) (1) (A)or Section 8 (a) (1) has the sweep which the majority perceives.34Wess Excepting,of course,the Board decision reversed by the Supreme Court in theDrivers,Chauffeurs and Helpers Local Union No.639 case,supraHowever,as the Court noted,that Board decision was inconsistent with a decade of prior Board decisions dealing withthe scope of Section 8(b) (1) (A).s. The language cited by the majority(footnote 18) from the H. Conf.Rcpt. 510, p. 41,as evidencing a congressional purpose to protect individual workers "against arbitraryaction by the union"has specific reference to the concluding language of the union-security proviso to Section 8(a) (3) dealing with the availability of union membership"on the same terms as those generally applicable to other members "That language, inour view,may not be read as evincing a legislative purpose to outlaw "arbitrary action"in general.Or It is noteworthy that,according to the majority,a Section 8(a) (1) violation onlyenters this picture insofar as an employer "participates in (a] union's arbitrary action."The majority would not argue, of course,that an employer could not otherwise dischargean employee for "arbitrary"reasons.The asserted justification for imposing a morestringent limitation upon unions is predicated on their special status as statutory bargain-ing representatives.However worthy our colleagues'motivation,their assertion as tothe scope and function of Section 8(b) (1) (A)does not reflect the intention of the draftersas interpreted by the Supreme Court. "In the Taft-Hartley Act Congress added¢'8(b) (1) (A)to the Wagner Act, prohibiting,as the Court of Appeals held, 'unionsfrom invading the rights of employees under $ 8(a) (1).' 280 F. 2d at 620. It was theintent of Congress to impose upon unions the same restrictions which the Wagner Actimposed upon employers with respect to violations of employee rights."(Legislativereferences omitted.)International Ladies'GarmentWorkers Union v N L R.S.,366U.S. 731, 738. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay assume,arguendo,that the tactics used here, like the tactics usedinN.L.R.B. v. Insurance Agents' International Union (PrudentialIns. Co.),361 U.S. 477, 496, "deserve condemnation, but this wouldnot justify attempting to pour that condemnation into a vessel notdesigned to hold it."We join our colleagues in their condemnation of arbitrary andinvidious action against employees, whether at the hands of their em-ployers or at the hands of their bargaining representatives.Werecognize also that their proposal represents a laudable effort to reach-in appropriate cases-union or employer conduct which falls out-side the literal scope of the Act's prohibitory unfair labor practiceprovisions.But to say that a proposal is laudable and that it has asalutary objective does not endow it with legal validity.In situations where employees have been the victims of truly arbi-trary or invidious discrimination at the hands of their statutory bar-gaining representative, with or without the employer acquiescence,they are not without recourse 38 This is true even where that arbitraryor invidious action is unrelated to legitimate union or other concertedactivities protected by the Act.The courts have furnished, and dofurnish, a remedy.39Congress has throughout the years indicatedno dissatisfaction with this remedial scheme.The position here ad-vocated by the majority represents, in our view, an unwarranted ex-tension of Board authority.° Larus & Brother, Inc,62 NLRB 1075;Hughes Tool Company,104 NLRB 318, andsee cases cited in footnote 39infra.89Steelev.Louisville and Nashville Railroad Co.,323 U S. 192;Tunstall v. Brother-hood of Locomotive Firemen & Enginemenat al.,323 U.S. 210;Syres v. Oil Workers,350 U.S. 892.Bartlett-Collins CompanyandUnited Glass and Ceramic Work-ers of North America,AFL-CIO,and United Glass and Ce-ramic Workers of North America, Local411.Case No. 16-CA-1645.December 20, 19692DECISION AND ORDEROn September 21, 1962, Trial Examiner Joseph I.Nachman issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommendingthatit cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter,the Respondent filed exceptions to theIntermediate Report.140 NLRB No. 20.